The opinion of the court on the motion to dismiss and on the application for a rehearing was delivered by Manning, C. J., and on the merits. by Egan, J.
*1003On Motion to Dismiss.
Manning, O. J.
Hornor & Benedict, acknowledged, creditors on the-account of the representative of this succession, move to dismiss this* appeal for the absence from the record of certain papers which they allege constitute a part of the record, and that they were not parties to the agreement between the attorneys of the succession and of the-opponents specifying what papers should constitute the record.
The papers specified as necessary to make a proper and intelligible-record have been supplied since by a writ of certiorari. The agreement to select such papers out of the mass as would be necessary to present the issue between the opponents and the-suecession was evidently made-to save costs, and to save this court the useless labor of reading numerous documents and proceedings, irrelevant to the issue, and not necessary to a comprehension of the matters for decision. We should be sorry to thwart or discourage so laudable a purpose by inflicting a punishment upon those who conceived it.
The representative of the succession, who had judgment below, does not move the dismissal, and the grounds upon which it is asked' by the movers are insufficient.
The motion to dismiss can not prevail.